— Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about December 2, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute the crimes of criminally negligent homicide and assault in the third degree, and placed him on probation for a period of 24 months, unanimously affirmed, without costs.
The 24-month term of probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine *426W., 62 NY2d 947 [1984]). Appellant committed a serious offense by starting a building fire that resulted in, among other things, the death of a person. Concur — Gonzalez, P.J., Sweeny, Richter and Clark, JJ.